
	

113 HRES 618 IH: Expressing support for Lunchtime Music on the Mall in Washington, DC, to benefit the District of Columbia, regional residents, and visitors and recognizing the public service of the performers and sponsors.
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 618
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2014
			Ms. Norton submitted the following resolution; which was referred to the Committee on Natural Resources
		
		RESOLUTION
		Expressing support for Lunchtime Music on the Mall in Washington, DC, to benefit the District of
			 Columbia, regional residents, and visitors and recognizing the public
			 service of the performers and sponsors.
	
	
		Whereas the National Mall Revitalization and Designation Act seeks to enliven the National Mall for residents and visitors;
		Whereas the National Park Service has begun implementation of the National Mall Revitalization and
			 Designation Act administratively;
		Whereas the Washington Metropolitan Area Transit Authority has sponsored performing artists at
			 Metro stations and has now agreed to be a sponsor and producer of
			 Lunchtime Music on the Mall;
		Whereas the D.C. Commission on the Arts and Humanities is a patron of many performing artists in
			 the District of Columbia and has agreed to be a sponsor and producer of
			 Lunchtime Music on the Mall;
		Whereas in addition to out-of-town visitors, many Federal and other employees work downtown and in
			 the vicinity of the National Mall;
		Whereas the National Mall is a national treasure, supported by United States taxpayers to provide a
			 unique park space with potential for a variety of outdoor enjoyment;
		Whereas many excellent amateur and professional musicians reside in the District of Columbia and
			 the national capital region;
		Whereas the National Mall provides a natural stage for the display of District of Columbia and
			 regional talent;
		Whereas the National Park Service has made available a central location frequented by visitors and
			 commuters alike for Lunchtime Music on the Mall;
		Whereas the National Park Service, the Washington Metropolitan Area Transit Authority, and the D.C.
			 Commission on the Arts and Humanities are sponsoring Lunchtime Music on
			 the Mall every Tuesday and Thursday from noon to 1:00 p.m. during the good
			 weather months;
		Whereas Lunchtime Music on the Mall offers benefits to office workers and many of the 20,000,000
			 visitors annually to Washington, DC; and
		Whereas 2014 is the third season for Lunchtime Music on the Mall: Now, therefore, be it
	
		That the House of Representatives recognizes and commends—
			(1)Lunchtime Music on the Mall as an enhancement to urban life and musical culture in the Nation’s
			 capital and to appreciation of the National Mall;
			(2)the performers participating in Lunchtime Music on the Mall; and
			(3)the National Park Service, the Washington Metropolitan Area Transit Authority, and the D.C.
			 Commission on the Arts and Humanities for their public service in
			 providing live music performances at no charge to the public.
			
